                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION


CHRISTOPHER D. JOHNSON                                                              PLAINTIFF
Reg. #45767-074

v.                               No: 2:19-cv-00050 JM-PSH


TEJUANA DILLARD                                                                    DEFENDANT


                                             ORDER

       Plaintiff Christopher D. Johnson filed a pro se complaint, pursuant to 42 U.S.C. § 1983, on

May 3, 2019 (Doc. No. 2). In its initial order to Johnson, the Court notified him of his duty to

promptly notify the Clerk and the parties of any change in his address; the Court also notified

Johnson that if any communication from the Court to him is not responded to within 30 days, his

case may be dismissed without prejudice. Doc. No. 3.

       On August 26, 2019, mail sent to Johnson was returned as undeliverable, and the envelope

was entered on the docket. See Doc. No. 13. The Court entered a text order that day notifying

Johnson that mail could not be delivered to him because he was no longer at the address he

provided. Doc. No. 14. Johnson was directed to provide notice of his current mailing address by

no later than thirty days from the entry of the August 26 text order. He was warned that his failure

to provide a current mailing address may cause his complaint to be dismissed. A printed version

of the text order was sent to him at his last known address. The envelope containing the text order

could not be delivered to Johnson because he was no longer at the address he provided, and the

envelope was returned to the Clerk of the Court and entered on the docket. See Doc. No. 18.
       More than 30 days have passed, and Johnson has not complied or otherwise responded to

the August 26 order. Accordingly, the Court finds that this action should be dismissed without

prejudice for failure to comply with Local Rule 5.5(c)(2) and failure to respond to the Court’s

orders. See Miller v. Benson, 51 F.3d 166, 168 (8th Cir. 1995) (District courts have inherent power

to dismiss sua sponte a case for failure to prosecute, and exercise of that power is reviewed for

abuse of discretion).

       It is therefore ordered that Johnson’s complaint is dismissed without prejudice. The

defendant’s motion for summary judgment (Doc. No. 15) is denied as moot.

       DATED this 1st day of October, 2019.




                                                     UNITED STATES DISTRICT JUDGE
